Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 1 of 9 PageID# 1298




                       EXHIBIT FIVE




                                     53
Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 2 of 9 PageID# 1299




                                Kristine Marcy Surrenders to Field McConnel-
                                What's Next for SES?
                                Jason Goodman
                                Streamed 1 year ago • 118.221 \flev«
                                Field McConneii pins me to clarify hs statement that Kristine Marcy, his
                                sister and according to him the most evil woman in the...




                                IVteet Field's Sister. Kristine Marcy (Sister Abel,
                                Brother Cain)
                                Abel Danger
                                5 years ago • 65,587 views
                                Field McConneirs only sibling, Krist'ne Marcy, held accountable to treason
                                against the United States of America.




                                Senior Executive Service (Kristine Marcy)-
                                George Webb
                                Abel Danger
                                1 year ago • 53,861 views
                                Minored from George Webb: httpsi/Awnv.youtube.conb^vatch?
                                v=CLXphx5SdOE Kristirte fi/tarcy(nee McConneii)•'^Revised July 5,




                                ainton-Marcy Pedophilia Unleashes DOGS OF
                                WAR 4 July, 2016
                                Abel Danger
                                2 years ago • 18,722 vievrs
                                http:/AMVvw.abBldanger.neti2O14/00i^erica-5tands-book-15-... I[ReM
                                McConneii]was a juror m a pedoph^ trial in...




                                Kristine Marcy Founder of SES Surrenders to Field
                                McConneii
                                Jason Goodman
                                1 year ago • 78,320 views
                                Field McConneii has desc(d}ed his sister Kristine Marcy as the most evil
                                woman in the world. The founder of a dark Gynocracy...




                                Kristine Marcy's Role In Shadow Government
                                Clipper Chip - Child Abduction
                                Abel Danger
                                5 years ago ■ 15,500 vievrs




    Pcdoptiik MfOrfflotihiliK
   ImmlKrjiil DalaluM (PHIObj   Pedophile Hybristophlliac Immigrant Database
                                (PHIDb)- Jamie Gorelick & Kristine Marcy
                                Abel Danger
                                5 years ago • 2,548 visvis
                                1503: Marine Links Sidley's Pedo-Hyfaris immigrant Database to Marcy,
                                Canadian's Mumbai Massacre Plum City...
Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 3 of 9 PageID# 1300




  Kristine Marcy Founder of SES Surrenders to Retd McConnell
          Jmoci Ooodcnv)


                                                                                                                                                                     78.338 Views




  Putiihadon Mv2a 201S
  FMdMeCooniflhndtiui)«dhi»»a<«f KnitintM«tcy«slh«nioa«vi«iii»n«nln<h«¥mriAnietDWXll»ol»<llrtGynecricyhi»itlia>tndtdhtfi«ign. Wh«tOT<h«itnptc«ttcn»e>ltittni»iorii>iiiv<frtln*H)




Published on Mar 20,2018
Field McConnell has described his sister Kristine Marcy as the most evil woman in the world.
The founder ofa dark Gynocracy has at last ended her reign. What are the implications ofthis
major swamp draining development.

Kristine Marcy's email to Field - https://drive.google.eom/file/d/l ImVL...

Become a Sponsor of Crowdsource the Truth

http://paypal.me/crowdsourcethetruth

monthly sponsorship on Patreon
https://www.patreon.com/crowdsourceth.




                           IntemetURL: https://www.voutube.com/watch?v=b91EtLZm3bE



                                                                                        55
Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 4 of 9 PageID# 1301




   she allegedly sent bogus Con Air passenger
   manifests and flight schedules to the FAA's air
   traffic control headquarters in Herndon, Va., to
   paralyze blue-team responses to electronic
   hijacking during the phony Gore Hammer war
   game on 9/11; she allegedly used Con Air to fly
    victims to cannibal oath ceremonies at a British
    Columbia pig farm where they would swear to
    uphold the principles espoused in Al Gore's
    propaganda movie 'An Inconvenient Truth'; she
     allegedly conspired with her former SBA loan
    syndicate client, Wells Fargo, to promote the Al
    Gore :
 Meet Fiekfs Sister, Kristine Marcy(Sister Abel, Brother Cain)
         AbtlDngtr
           ^ StAsonbcd ^ 'OK
                                                                                                        65.688 views




 Pubfshed on Scp 23.2013
 ndd tlcCocmtiri or4y i«Ef«. Kntine Marcy. Md accountitte to kmon against flw Unikd SC«a of Affltdca^
 Haute            Age^nvlclod viSoo {bavsd on CciwnmCy GudHnn)




Published on Sep 23,2013
Field McConneirs only sibling, Kristine Marcy, held accountable to treason against the United
States of America.




                 Internet URL: httDs://www.voutube.com/watch?v=L21Ci WAB Y&t=125s




                                                                                              56
Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 5 of 9 PageID# 1302




   Reld McConnell Live from the UK-SES Krist'ne Marcy Phone Call Gold Backed $ Bibi Hospitalized
           Jtioa Ooodiran


                                                                                                                                                                    53.233 views




   Pijtifah«lonMif27.20ta
   Cre»w<iouro«BitTiUhh«ib«tni)niCfc«a«faibyini8c»Kaeeni|iliinti.dii«bBnaBwitt««minacooi »Baln.Tti»vWtowMByi««tit>tod«yon21ttCti<u>y3DMtp»JMw<wyoUiito«co»n^tch'>i<»««Mq
   Baoocn*•Spomor o(CrawdMurB* lh« Tnith




 Published on Mar 27,2018
 Crowdsource the Truth has been struck again by malicious complaints, disabling live streaming once again. This
 video was live earlier today on 21st Century 3D https://www.youtube.com/watch?v=eaM6j...

 Become a Sponsor of Crowdsource the Truth

 http://paypal.me/crowdsourcethetruth

 monthly sponsorship on Patreon
 https://www.patreon.com/crowdsourceth...

 BTC - 14y2bEJ484DTbQwthX51VWpcRtk9Q7kmQQ

 ETH - 0x07a23Ac0EBb5936d60A8cBfE07D64A579Cc756c9




                            Internet URL: https://www.voutube.com/watch?v=B13B00vl181




                                                                                        57
Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 6 of 9 PageID# 1303




  The SPECTER of Mi6- Did SERCCs Al Prisoners Track Kristine Marc/s Novidhok via ConAir?
         Jcson Goodnun


                                                                                                                                                                     2.898 views




 l\iUUiad on ktajr 6.2018
 ■Orieindy pctMd Apil 11.2018
 DavW Ksartini of/UmI Danger appSts ta unique n«thod of mmtlBtlion to   potcrlal *CiiM CagT inddints Ihit Mtm intinckd to OMtt a praMxt (or wv   Runia over Syria.




 Published on May 6,2018
 ^Originally posted April 11,2018

 David Hawkins of Abel Danger applies his unique method of investigation to several potential
 "false flag" incidents that seem intended to create a pretext for war with Russia over Syria.

 Become a Sponsor of Crowdsource the Truth

 http://paypal.me/crowdsourcethetruth

 monthly sponsorship on Patreon
 https://www.patreon.com/crowdsourceth...




                           Internet URL: https://www.youtube.com/watch?v=4WetDoLCvVA


                                                                                            58
Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 7 of 9 PageID# 1304




  Kristine Marcy Founder of SES Surrenders to Field McConnell ...
  liflps7/www.y€Ufube.coiin/Watch?v^b91EILZi[n
                      Mar 20, 2018 - Uploaded by Jason Goodman
                      Fi^d McConnell has descfibed his sister Kristine Marcy as the most evil
                      woman in the world. The founder of a ...




  Kristine Marcy Surrenders to Rekl McConnel-Whafs Nextfor SES...
  hftps://www.ycnjfube.com/^€h?v^YlVyE59V^
                      Mar 22, 2018 - Uploaded by Jason Goodman
                      Field McConnell joins me to clarify his statement that Kristine Marcy. his sister
                      and accoffdmg to him the most...



  Reld McConnell Live Irom the UK-SES Kristine Marcy...- YouTulje
  Mtpsiy/www.yotJtube.cornAratchTv^BI3BQQyl18l
                      Mar 27, 2018 - Uploaded by Jason Goodman
                      ... UK — SES Kristine Marcy Phone Call Gold Backed $ Bibi Hospitalized
                      Jason Goodman drives wedges ...




  Reld McConnell Live from the UK-SES Kristine Marcy... - Vimeo
  tittps://vimeo.coni > AbeO Danger > Videos
                      Mar 27, 2018 - Uploaded by Abel Danger
                      March 27. 2018 Hosted by Jason Goodman•CrowdSoitrce the Truth              Fceid

                      McConnell Live from the UK-SES ...




                                                 59
Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 8 of 9 PageID# 1305




  3-22-2018 FIELD MCCONNELL WITH JASON GOODMAN - ANSWERING QUESTIONS

   WATCH




                                                                                                                                     is'--'-'
                                                                                                                 {•4n                 rr;7rn;7jTE2D
                                                                                                                 3-224018 HiM lll£oniieart I^mMss
                                                                                                                 OonBnaititxf
                                                                                                                 Ijfnrapo


                                                                                                                  RECENT VIDEOS




                                                                                                                 2282019GabiiiiackiAiKtr&HeM
   »712 6 12                  0                                                                  it o m F* M 4   3QcelK.3iti)|>«BO
  M pulished <t CDfi9 UTC onIMk2M.20tl.

   #FIELDMCCON?^L         ffKRlSTlNEMARCY   OSENIOREXECUTJVESERVICE




   Ibel Abe!Danger AbdDsnger
                   4^2304stibsetfbeis

                                                                                                                 2252019Gobsmaek Atictir a ReM
  MiTored as badoip to Jason Goodman: Cromtsouice tlie Truth liltp3:/Auww.yautube.comhvatch?v>4YtVVEKVV!IU       3n«fla,0(i(yiaso




 First published at 00:59 UTC on March 23rd,2018.

 Mirrored as backup to Jason Goodman: Crowdsource the Truth
 httDs://www.voutube.com/watch?v=sYtWE59WllU




                           Internet URL: https://www.bitchute.eom/video/EFeM071WCFdu/




                                                                                   60
Case 3:17-cv-00601-MHL Document 88-6 Filed 03/29/19 Page 9 of 9 PageID# 1306




   14 I                    Who Is Kristine Marcy? I Saw This Tweet Claiming She Runs The Ring,
            I       submitted 2 years ago by Batmansliiend
                   (httpsa'/twitter.coini'suamtre'Status'B40041272G24594176))

                28 comroonta


 nsnttDjUn(t»(SacBBSlan? loglii oriegietsr ta aocondai
 sort by: Naw Bottom Intanolty Otd
 S«t Top

    g       I ! oarntenclta 6 paints( -012 years ago
            Presdenfial Reld McConneO has linked his sister Knstine Mercy to McheDe Obama through theirjoint sponsorship of btack-merket
            organ trade in btood and body parts allegedly taken from'ass^ utxier managemenf by the National Center for Missing & Exploited
            ChSdren and SOS Children's Villages llItntHS. This is from Abel Danger. The truth is coming out. Dr^. Drip. Drip.
            link


                |
                : squlmtuvr 0 paints(^Oj41)2 years ago

                Based upon Aliel Dai^ei^ t^tory, I would need to see documentation and vet it
                Onk    parent

            Q       [ I lltobator 0 points(*<11-0)2 yesra ago
                    "Hehal One of my FAVORITE sB-time logical quotes.:)
                    "Absence of evidence is not evidenoe of absence.- Dr. Hertry Lee*.....equineIuvT
                     dnk   paront

            Q       i I carmoniHta 0 points (*{11-0)2 years ago
                    1 know. The history has t>een up and down at tones. Just ready frrr aO this to come out
                     Dnk   paront

            ^       : i OnHoldWIttiBrBttbsrt 0 poinis (♦0|-0| 2 years isgo
                     "history"... can you back this up instead of just mentioning Abel Danger's history. What are your concerns with his 'history"
                     Dnk   parent


        ^       t I rfyHemelstuka 0p(iinla<-4l|-0)2yesarsaga
                Th^ also say she had something to do with Jon Ben^ rape and murder.
                https:.'i'vcat.co.Vi'pizzagBte.'1662849
                Qnk    parent




 Presidential Field McConnell has linked his sister Kristine Marcy to Michelle Obama through
 their joint sponsorship of black-market organ trade in blood and body parts allegedly
 taken from 'assets under management' by the National Center for Missing & Exploited
 Children and SOS Children's Villages Illinois. This is from Abel Danger. The truth is coming
 out. Drip. Drip. Drip.



                                        Internet URL: https://voat.co/v/pizzagate/l 725075




                                                                             61
